Citation Nr: 1023313	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-37 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for postoperative 
hemigastrectomy and vagotomy for duodenal ulcer with 
resection of small bowel, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1949 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

In August 2007, the Veteran testified during a hearing before 
a decision review officer (DRO) at the RO; a transcript of 
that hearing is of record.  

The issue of entitlement to a clothing allowance has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the January 2010 remand, the Board, in part, requested 
that the RO obtain treatment records from the West Roxbury VA 
Medical Center (VAMC) dated since September 2005 (date of 
claim for increase) and schedule the Veteran for a VA 
examination to determine the severity of his postoperative 
hemigastrectomy and vagotomy for duodenal ulcer with 
resection of small bowel.  

As regards the treatment records from the West Roxbury VAMC, 
the RO only obtained records dated from March 2007 to January 
2010.  Compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Thus, the RO must 
obtain treatment records dated from September 2005 to 
February 2007.  The RO should also obtain updated treatment 
records since February 2010.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Although the RO afforded the Veteran a VA examination in 
March 2010, the report of that examination does not fully 
address the current severity of his gastrointestinal disorder 
and is thus inadequate for rating purposes.  Thus, the RO 
must afford the Veteran another VA examination that 
adequately addresses the severity of his disability.  See 
Stegall, 11 Vet. App. 268, 271.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain all pertinent 
records from the West Roxbury VAMC from 
September 2005 to February 2007 and 
updated records since February 2010.

2.  The RO should then schedule the 
Veteran for a VA examination to determine 
the severity of his postoperative 
hemigastrectomy and vagotomy for duodenal 
ulcer with resection of small bowel.  His 
claims file should be available to the 
examiner and reviewed in conjunction with 
the examination.  The report should set 
forth all objective findings regarding the 
Veteran's gastrointestinal disorder, 
particularly the current severity of 
symptoms.  In particular, the examiner 
should state whether the Veteran's 
disability manifests in the following:

(a)  Severe duodenal ulcer with pain only 
partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations 
of anemia and weight loss productive of 
definite impairment of health; moderately 
severe duodenal ulcer that is less than 
severe but with impairment of health 
manifested by anemia and weight loss, or 
recurrent incapacitating episodes 
averaging 10 days or more in duration at 
least four or more times a year; moderate 
duodenal ulcer with recurring episodes of 
severe symptoms two or three times a year 
averaging 10 days in duration, or with 
continuous moderate manifestations; or 
mild duodenal ulcer with recurring 
symptoms once or twice yearly

(b)  Severe postgastrectomy syndrome 
associated with nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia; 
moderate postgastrectomy syndrome with 
less frequent episodes of epigastric 
disorders with characteristic mild 
circulatory symptoms after meals but with 
diarrhea and weight loss; or mild 
postgastrectomy syndrome with infrequent 
episodes of epigastric distress with 
characteristic mild circulatory symptoms 
or continuous mild manifestations.

(c)  Impairment of sphincter control with 
complete loss of sphincter control; 
extensive leakage and fairly frequent 
involuntary bowel movements; occasional 
involuntary bowel movements, necessitating 
wearing of pad; or constant slight, or 
occasional moderate leakage.

A complete rationale should be given for 
all opinions and conclusions.

3.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

